Case 18-59963-jwc      Doc 33    Filed 10/26/18 Entered 10/26/18 11:39:30               Desc Main
                                 Document     Page 1 of 20




  IT IS ORDERED as set forth below:



   Date: October 25, 2018
                                                      _________________________________

                                                               Jeffery W. Cavender
                                                          U.S. Bankruptcy Court Judge

 ________________________________________________________________




                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

 IN RE:                                            CASE NO. 18-59963-JWC

 JOSEPH ANTHONY JANKAUSKAS,                        CHAPTER 13

                    Debtor.




                                           ORDER

       This matter is before the Court on the Chapter 13 Trustee’s Motion to Disburse

Garnishment Proceeds (Doc. No. 30) (the “Motion”) filed by Nancy J. Whaley, Standing Chapter

13 Trustee (the “Trustee”) in the above-styled chapter 13 case (the “Bankruptcy Case”) of Joseph

Anthony Jankauskas (“Debtor”). The Trustee seeks direction on how to disburse $24,090.37 of

garnished funds (the “Garnished Funds” or “Funds”) she currently holds in connection with the

Bankruptcy Case. Legacy Chemical Corporation (“Legacy”), a creditor of the Debtor, filed a


                                               1
Case 18-59963-jwc        Doc 33    Filed 10/26/18 Entered 10/26/18 11:39:30             Desc Main
                                   Document     Page 2 of 20


response (Doc. No. 32) (the “Response”) requesting that the Trustee disburse the Funds either

directly to Legacy or to either of two different state courts in which garnishment proceedings

initiated by Legacy were pending at the time the Motion was filed. Debtor filed no response to

the Motion.

       The Court held a hearing on the Motion on September 18, 2018 (the “Hearing”). The

Trustee, counsel for Legacy, and counsel for Debtor all appeared at the Hearing. The Court ruled

at the Hearing that it would direct the Trustee to return the Funds to the State Court of Gwinnett

County (the “Gwinnett Court”), which held the Funds on the date the Bankruptcy Case was filed.

Both the Trustee and counsel for Legacy agreed that disbursement to the Gwinnett Court was an

acceptable option. Debtor took no position on how the Funds should be disbursed. The Court

further indicated at the Hearing its concern that Legacy had initiated garnishment proceedings

against the Trustee to recover the Funds without first seeking leave of the Court. The Court now

enters this order in accord with its oral ruling at the Hearing and to address its concerns regarding

the garnishment filed against the Trustee.


I.     BACKGROUND

       Debtor filed his Bankruptcy Case on June 14, 2018 (the “Petition Date”). On the Petition

Date, a garnishment action filed by Legacy against Debtor was pending in the Gwinnett Court,

Case No. 18-GC-01763-S0 (the “Gwinnett Garnishment Action”). The Gwinnett Court held the

Garnishment Funds in its registry on the Petition Date. In the normal course of business, the

Trustee received a letter from the Gwinnett Court notifying the Trustee that the Gwinnett Court

held the Garnished Funds in its registry. The Trustee requested that the Gwinnett Court remit the

Funds to her, which it did by check received by the Trustee on August 23, 2018.



                                                 2
Case 18-59963-jwc       Doc 33     Filed 10/26/18 Entered 10/26/18 11:39:30             Desc Main
                                   Document     Page 3 of 20


       During the Bankruptcy Case Debtor filed a motion to retain the Garnished Funds, which

Legacy opposed. An amended motion and further response and briefings followed. Before the

Court could hear the motion to retain, however, the Court dismissed the Bankruptcy Case by order

entered August 29, 2018, as a result of Debtor’s failure to fund his chapter 13 plan. Debtor also

failed to appear at two scheduled 341 meetings and the confirmation hearing.

       On the same day the Court dismissed the Bankruptcy Case, Legacy filed a second

garnishment action in Fulton County (the “Fulton Garnishment Action”) seeking to garnish the

Funds held by the Trustee. The Court has little information regarding the Fulton Garnishment

Action other than it was filed, Legacy served a summons on the Trustee, and the Trustee filed a

response. Legacy also apparently filed a garnishment against counsel for the Debtor, though it is

unclear if such garnishment is a part of, or separate from, the Fulton Garnishment Action.

       Given the size of the Funds held by the Trustee, the Fulton County Garnishment Action,

and the pleadings filed by Debtor seeking to retain the Garnished Funds, the Trustee filed the

instant Motion seeking direction from the Court on how she should disburse the Garnished Funds

in final administration of this dismissed Bankruptcy Case.

       The Trustee expressed a preference at the Hearing that she be directed by the Court to write

checks to specific parties, whether it be Legacy or Debtor, and not send the Funds back to the

Gwinnett Court because she believed the Gwinnett Garnishment Action had been closed. She was

not opposed, however, to returning the Funds to the Gwinnett Court if directed by the Court.

Legacy obviously prefers that the Funds be disbursed directly to it but also suggested returning the

Funds to the Gwinnett Court as the next-best option available to the Court. Counsel for Legacy

also indicated that the Gwinnett Garnishment Action is still open and pending and available to

receive the Funds. Both the Trustee and Legacy offered a third option of allowing the Fulton

                                                 3
Case 18-59963-jwc       Doc 33    Filed 10/26/18 Entered 10/26/18 11:39:30            Desc Main
                                  Document     Page 4 of 20


Garnishment Action to proceed in its normal course, though neither the Trustee nor Legacy

preferred that option. Specifically, the Trustee expressed concern that allowing a garnishment

action against her to proceed would subject her to an undue burden in responding to garnishment

actions by creditors every time a case is dismissed. Counsel for Debtor had no position at the

Hearing on disbursement of the Funds, requesting only that any garnishment proceeding against

Debtor’s counsel be dismissed as counsel holds no funds. After making its oral ruling at the

Hearing that the Court would direct the Trustee to return the Funds to the Gwinnett Court, counsel

for Legacy indicated that he would dismiss the Fulton Garnishment Action against the Trustee and

any garnishments against counsel for Debtor.

II.    ANALYSIS

       A.      Jurisdiction

       The Court agrees with both the Trustee and Legacy that it has jurisdiction to direct where

the Funds should be paid following dismissal of the Bankruptcy Case as it affects the final

administration of the estate. See 28 U.S.C. §§ 157 and 1334; In re Doherty, 229 B.R. 461, 463-65

(Bankr. E.D. Wash. 1999).

       B.      The Funds Should Be Disbursed to the Gwinnett Court

       This case presents a common fact pattern with a couple of twists. The Court dismissed

Debtor’s Bankruptcy Case prior to confirmation of a plan, leaving the Trustee with funds on hand

that must now be disbursed to someone, a common occurrence in chapter 13 cases. In this Court

alone hundreds of chapter 13 cases are dismissed every year before a plan is confirmed. In many

of these cases (but certainly not all) the Trustee holds at the time of dismissal some amount of

money received by her during the pendency of the case. Most of the time, such funds come directly




                                                4
Case 18-59963-jwc          Doc 33      Filed 10/26/18 Entered 10/26/18 11:39:30                   Desc Main
                                       Document     Page 5 of 20


from the debtor pursuant to 11 U.S.C. § 1326(a)(1)(A), 1 which requires a debtor to commence

proposed plan payments to the chapter 13 trustee not later than 30 days after the earlier of the order

for relief or the filing of a plan. The Bankruptcy Code specifically contemplates what should

become of such funds. Section 1326(a)(2) provides that in cases where no plan is confirmed, any

funds paid to the trustee pursuant to § 1326(a)(1)(A) and not already disbursed or otherwise owed

to creditors by an order of the Court should be returned to the debtor after deducting any unpaid

administrative claims allowed under § 503(b). Most of the time disbursement of funds pursuant

to § 1326(a)(2) works relatively smoothly following the dismissal of a case, though complications

certainly arise periodically.

        The first twist presented by this case is that the Trustee did not receive the Funds from

Debtor pursuant to § 1326(a)(1)(A). Instead, the Funds came directly from the Gwinnett Court,

which held the Funds in its Registry on the Petition Date in connection with the Gwinnett

Garnishment Action. Section 1326(a)(2) says nothing about funds received by a chapter 13 trustee

that were not paid by the debtor pursuant to § 1326(a)(1)(A), and the Court is not aware of any

other section of chapter 13 that instructs how such funds should be disbursed upon dismissal of a

chapter 13 case in which no plan has been confirmed. Without any specific guidance offered by

chapter 13 regarding disbursal of the Funds, the Court agrees with Legacy that § 349(b) controls

disbursal of the Funds upon dismissal. Cf. In re Hamilton, 493 B.R. 31, 34-37 (Bankr. M.D. Tenn.

2013) (citing cases and finding § 349(b) applies after dismissal to (i) funds received after

confirmation and (ii) funds received before confirmation but not otherwise falling under specific

language of § 1326(a)(2)).



1
  All further statutory references shall be to Title 11 of the United States Code (the “Bankruptcy Code”) unless
otherwise indicated.

                                                       5
Case 18-59963-jwc        Doc 33    Filed 10/26/18 Entered 10/26/18 11:39:30              Desc Main
                                   Document     Page 6 of 20


       Section 349(b) provides as follows:

               (b)     Unless the court, for cause, orders otherwise, a dismissal of a case
               other than under section 742 of this title . . .

                      (3)       revests the property of the estate in the entity in which such
               property was vested immediately before the commencement of the case
               under this title.

11 U.S.C. § 349(b). “The objective of section 349(b) is to undo the title 11 case, insofar as

practicable, and to restore all property rights to the position they occupied at the beginning of such

case.” 3 COLLIER ON BANKRUPTCY ¶ 349.01[2] (Richard J. Levin & Henry J. Sommer eds., 16th

ed.). Dismissal “aims to return to the prepetition financial status quo.” Czyzewski v. Jevic Holding

Corp., 137 S.Ct. 973, 984, 197 L. Ed. 2d 398 (2017); Lawson v. Tilem (In re Lawson), 156 B.R.

43, 45 (9th Cir. B.A.P. 1993) (“Dismissal of a case operates to reinstate the status of the interests

of the debtor and his creditors to their status quo ante.”). Here, the Gwinnett Court held the Funds

in its registry on the Petition Date. The Court can think of no better way to put the parties back

into their respective prepetition positions than to return the Funds to the Gwinnett Court.

       Legacy asks that the Funds be distributed directly to it because the Funds vested in it prior

to the Petition Date. Legacy argues it fulfilled all requirements under Georgia garnishment law to

entitle Legacy to the Funds and all that remained to be done in the Gwinnett Garnishment Action

was for the Gwinnett Court to pay the Funds to Legacy. While that could be the case, the Court

does not have a sufficient record before it to make any determination regarding the status of the

Gwinnett Garnishment Proceeding and who might be entitled to the Funds in that proceeding.

Further, Legacy’s counsel acknowledged at the Hearing that some additional administrative steps

may be needed in the Gwinnett Garnishment Action before the Funds can be paid to Legacy. Thus,

the Court does not find that the Funds vested in Legacy prior to the Bankruptcy Case for purposes

of § 349(b). Nor does the Court find that the Funds were vested in the Debtor, who has presented

                                                  6
Case 18-59963-jwc             Doc 33      Filed 10/26/18 Entered 10/26/18 11:39:30                         Desc Main
                                          Document     Page 7 of 20


no argument or evidence that the Funds were vested in him when he filed the Bankruptcy Case. It

is unclear to the Court if funds held in the registry of a court are “vested” in such court for purposes

of § 349(b), but given the positions of the parties and the lack of any argument to the contrary, the

Court finds on the facts of this case that cause exists 2 to disburse the Funds to the Gwinnett Court.

The Gwinnett Court held the Funds immediately prior to the Bankruptcy Case, and there they will

return. With the Bankruptcy Case dismissed, the parties are restored to their prepetition positions

vis-à-vis the Funds and the Gwinnett Garnishment Action. Legacy is free to take whatever actions

it deems appropriate in the Gwinnett Garnishment Action to recover the Funds from that court,

subject to any defenses the Debtor may have.

         C.       The Fulton Garnishment Action Violates the Barton Doctrine

         The Court now turns to the second twist presented by this case: the Fulton Garnishment

Action. Garnishment of funds held by chapter 13 trustees following dismissal appears to be

relatively rare compared with the volume of chapter 13 cases that are dismissed before completion.

It does occur occasionally, however, and a substantial body of case law has developed addressing

whether chapter 13 trustees must honor such garnishments, at least in the context of funds that are

subject to § 1326(a)(2). Case law is sharply divided on the issue.

         Legacy cites to a number of cases for the proposition that once a case is dismissed, funds

held by a chapter 13 trustee are subject to garnishment 3 the same as any other entity holding funds

2
  Legacy also argues in the Response that Debtor’s bad faith in this case constitutes cause pursuant to § 349 to “order
otherwise” and rule that the Funds should go directly to Legacy. The Court does not find such cause exists. Even if
the case was filed in bad faith, it is not clear to the Court based on the record before it that Legacy is entitled to the
Funds such that cause would dictate the Funds be paid directly to Legacy.
3
 Note that many of the cases cited herein do not involve “garnishments” specifically, but rather involve similar efforts
by creditors to seize control of property in the possession of a trustee pursuant to state or federal law. For instance,
several of the cases cited herein involve levy by the IRS or state agencies pursuant to federal or state statute. Other
cases might involve state or federal attachment proceedings similar to traditional garnishments. This order will
generally use the word “garnishment” in much of its analysis and discussion because many of the concepts analyzed

                                                            7
Case 18-59963-jwc            Doc 33       Filed 10/26/18 Entered 10/26/18 11:39:30                       Desc Main
                                          Document     Page 8 of 20


that are owed to a debtor. See, e.g., Beam v. I.R.S. (In re Beam), 192 F.3d 941 (9th Cir. 1999);

Commonwealth of Mass. v. Pappalardo (In re Steenstra), 307 B.R. 732, 738 (1st Cir. B.A.P. 2004);

In re Fischer, 432 B.R. 863, 865 (M.D. Fla. 2010); In re Brown, 280 B.R. 231 (Bankr. E.D. Wis.

2002); Clark v. Commercial State Bank, No. NO–00–CA–140, 2001 WL 685529 (W.D. Tex. April

16, 2001); In re Doherty, 229 B.R. 461, 463 (Bankr. E.D. Wash. 1999); In re Mishler, 223 B.R.

17 (Bankr. M.D. Fla. 1998); In re Schlapper, 195 B.R. 805, 806 (Bankr. M.D. Fla. 1996). All but

one of these cases involved funds held by the trustee after dismissal that were subject to §

1326(a)(2). 4 The basic reasoning of these and similar cases is that once the case is dismissed the

automatic stay and estate terminate; a chapter 13 trustee becomes a “debtor to the debtor” to the

extent of any funds that are due to be returned to the debtor; § 1326(a)(2) is not an absolute mandate

that requires funds be returned to the debtor in all circumstances; nothing in the Bankruptcy Code

or Federal Rules of Bankruptcy Procedure prevents garnishment of a trustee once the automatic

stay and estate terminate; therefore, the funds held by the trustee after dismissal that are due to the

debtor are subject to garnishment the same as any other entity holding funds owed to the debtor.

At the Hearing, Legacy’s counsel indicated that these cases, understandably, led him to the

conclusion that the Fulton Garnishment Action was not only proper but prudent given the

possibility that the Funds might be distributed directly to Debtor, nullifying Legacy’s previous

efforts in the Gwinnett Garnishment Action.




in the case law apply across the various types of attachment efforts. However, there are differences that are relevant
to the Court’s analysis, and this order applies specifically to garnishment proceedings under Georgia law. The order
attempts to specify, where relevant, key differences between garnishment under Georgia law and other types of
attachment, garnishment, levy, or similar process.
4
  In the case where § 1326(a)(2) did not specifically apply, the order of dismissal directed the trustee to return funds
to the debtor. See In re Mishler, 223 B.R. at 19.

                                                           8
Case 18-59963-jwc            Doc 33       Filed 10/26/18 Entered 10/26/18 11:39:30                       Desc Main
                                          Document     Page 9 of 20


         Legacy did not cite, however, at least an equal number of cases holding the opposite: if §

1326(a)(2) applies, funds held by a chapter 13 trustee are not subject to garnishment following

dismissal. See, e.g., Commonwealth of Va. v. Baskin, 581 B.R. 162 (W.D. Va. 2017); In re

Locascio, 481 B.R. 285 (Bankr. S.D.N.Y. 2012); In re Sexton, 397 B.R. 375 (Bankr. M.D. Tenn.

2008); In re Inyamah, 378 B.R. 183 (Bankr. S.D. Ohio 2007); In re Davis, 2004 WL 3310531

(Bankr. M.D. Ala. 2004); In re Bailey, 330 B.R. 775 (Bankr. D. Or. 2005); In re Oliver, 222 B.R.

272 (Bankr. E.D. Va. 1998). The basic reasoning of these cases is that the plain language of §

1326(a)(2) mandates that funds subject to that section must be distributed to the debtor upon

dismissal (after payment of administrative expenses), and the Bankruptcy Code generally preempts

any obligation under non-bankruptcy law to pay such funds to a party other than as directed by the

Bankruptcy Code. Several of these cases also note the administrative burden that would be placed

on chapter 13 trustees and the “race to the trustee” that would follow any dismissal of a case if

trustees are subject to garnishment the same as any other “debtor of the debtor.” E.g., In re Davis,

2004 WL 3310531 at *2.

         In all of the above-cited cases, on both sides of the divide, the analysis largely depends on

whether the court views § 1326(a)(2) as a mandate that funds must be returned to the debtor,

thereby preempting any non-bankruptcy garnishment laws. Some courts view § 1326(a)(2) to be

preemptive; some courts do not. 5 In courts where § 1326(a)(2) is considered preemptive, a trustee

apparently may ignore any garnishment served on it following a dismissal. In courts where §



5
  In cases where the creditor is the IRS seeking to levy under federal levy statutes, courts have found that the federal
levy statutes may control over any contrary directive found in the Bankruptcy Code. See, e.g., In re Beam, 192 F.3d
944-45 (finding that only property specifically exempted in 26 U.S.C. § 6334 is excluded from levy power of IRS,
and § 1326(a)(2) is not specifically exempted); In re Pruitt, Case Nos. 07–31620, 07–10877, 2008 WL 2079145, *2
(Bankr. M.D. Ala. May 15, 2008) (harmonizing federal levy statute and § 1326(a)(2) and finding funds held by trustee
may be levied if owed to debtor unless specifically exempted by federal levy statute).


                                                           9
Case 18-59963-jwc       Doc 33      Filed 10/26/18 Entered 10/26/18 11:39:30               Desc Main
                                   Document      Page 10 of 20


1326(a)(2) is not preemptive, a trustee must apparently honor any valid garnishment served on it

after dismissal of the bankruptcy case. Because § 1326(a)(2) is not applicable in this case, the

Court need not cast its ballot in the § 1326(a)(2) preemption debate. The Court could endeavor to

answer the preemption question as it pertains to the facts of this case, § 349(b), and Georgia

garnishment law, but answering that question is not necessary because the Court believes a broader

threshold issue applies: the Fulton Garnishment Action violates the Barton Doctrine.

       It is well-established in the Eleventh Circuit and other circuits that the Barton Doctrine

requires a party to obtain leave of the bankruptcy court before initiating an action in any non-

bankruptcy court against a bankruptcy trustee for acts done in the trustee’s official capacity. See,

e.g., Carter v. Rogers, 220 F.3d 1249, 1252 (11th Cir. 2000) (citing cases); In re Linton, 136 F.3d

544, 546 (7th Cir.1998). In Rogers, the Eleventh Circuit discussed the source and reasoning behind

the Barton Doctrine:


               “An unbroken line of cases ... has imposed [this] requirement as a matter of
               federal common law.” Linton, 136 F.3d at 545. In so holding, these circuit
               courts have applied the rule referred to as the “Barton doctrine.” See id. The
               Supreme Court in Barton v. Barbour, 104 U.S. 126, 127, 26 L.Ed. 672
               (1881), stated that “[i]t is a general rule that before suit is brought against a
               receiver[,] leave of the court by which he was appointed must be obtained.”
               Barton involved a receiver in state court, but the circuit courts have
               extended the Barton doctrine to lawsuits against a bankruptcy trustee. In
               Linton, the Seventh Circuit explained the reasons behind its application of
               the Barton doctrine to a bankruptcy trustee, as follows: “The trustee in
               bankruptcy is a statutory successor to the equity receiver, and ... [j]ust like
               an equity receiver, a trustee in bankruptcy is working in effect for the court
               that appointed or approved him, administering property that has come under
               the court’s control by virtue of the Bankruptcy Code.” 136 F.3d at 545.
               In addition, the policy behind this leave of court requirement was well-
               stated by the Seventh Circuit:

                       If [the trustee] is burdened with having to defend against
                       suits by litigants disappointed by his actions on the court’s
                       behalf, his work for the court will be impeded.... Without the
                       requirement [of leave], trusteeship will become a more

                                                  10
Case 18-59963-jwc            Doc 33      Filed 10/26/18 Entered 10/26/18 11:39:30                       Desc Main
                                        Document      Page 11 of 20


                           irksome duty, and so it will be harder for courts to find
                           competent people to appoint as trustees. Trustees will have
                           to pay higher malpractice premiums, and this will make the
                           administration of the bankruptcy laws more expensive....
                           Furthermore, requiring that leave to sue be sought enables
                           bankruptcy judges to monitor the work of the trustees more
                           effectively.

                  Linton, 136 F.3d at 545.

Rogers, 220 F.3d at 1252-53. The Barton Doctrine is jurisdictional in nature and prevents a non-

bankruptcy court from exercising subject matter jurisdiction over unauthorized suits against a

trustee. See Lawrence v. Goldberg, 573 F.3d 1265, 1270 (11th Cir. 2009) (a court does not have

“jurisdiction, without leave of the court by which the receiver was appointed, to entertain a suit

against him for a cause of action ... based on his negligence or that of his servants in the

performance of their duty in respect of [the property administered by the receiver]” (citing Barton

v. Barbour, 104 U.S. 126, 127 (1881))); McDaniel v. Blust, 668 F.3d 153, 156 (4th Cir. 2012) (“The

Supreme Court established in Barton that before another court may obtain subject-matter

jurisdiction over a suit filed against a receiver for acts committed in his official capacity, the

plaintiff must obtain leave of the court that appointed the receiver.”). The Eleventh Circuit has

applied Barton expansively, extended its protections not only to bankruptcy trustees, but other

officers approved by a bankruptcy court, including trustee’s counsel, investigators hired by a

trustee, and even lenders of court-approved financing used by a trustee to recover assets for a

bankruptcy estate. Lawrence v. Goldberg, 573 F.3d 1265, 1270 (11th Cir. 2009). The Eleventh

Circuit also construes narrowly the statutory exception to Barton found in 28 U.S.C. § 959(a). 6

Because the doctrine is designed to discourage burdensome lawsuits against trustees that would


6
  28 U.S.C. § 959(a) provides that “Trustees, receivers or managers of any property, including debtors in possession,
may be sued, without leave of the court appointing them, with respect to any of their acts or transactions in carrying
on business connected with such property.” There is no question that Trustee was not carrying on any business with
respect to the Funds.


                                                         11
Case 18-59963-jwc             Doc 33      Filed 10/26/18 Entered 10/26/18 11:39:30                         Desc Main
                                         Document      Page 12 of 20


impede their work for the court (not merely protect assets of the estate) and to protect “the integitry

of bankruptcy jurisdiction,” the Barton Doctrine extends beyond dismissal of a bankruptcy case.

See Linton, 136 F.3d at 545; Muratore v. Darr, 375 F.3d 140, 147 (1st Cir. 2004). Thus, even

though the automatic stay and related doctrine of custodia legis 7 might not apply to funds held by

a trustee once a bankruptcy case is dismissed, the Barton Doctrine continues to apply to suits

against a trustee that might otherwise interfere with her ability to perform her duties.

         To the Court’s surprise, none of the cases cited by Legacy that allow garnishment of a

trustee reference Barton at all. Indeed, few cases analyzing whether a trustee may be garnished

address the Barton Doctrine. 8 The Court’s research, however, revealed a few cases in which courts

found Barton to apply to garnishments filed against a trustee. Most closely on point is the case of

In re Shields, 431 B.R. 446 (Bankr. S.D. Ind. 2010), in which the bankruptcy court found that §

1326(a)(2) did not preempt state garnishment law upon dismissal. The court, however, also

applied Barton to find that “[t]he Trustee should not be required to defend against or otherwise

appear in state court each time he is served with a garnishment order.” Id. at 449. Other courts



7
  See Steenstra 307 B.R. at 740 (custodia legis protects property in possession or control of a court from levy or
attachment of any kind but no longer applies to property in possession of trustee once bankruptcy case is dismissed).
8
  In the Court’s review of extant case law, there are two basic scenarios in which a trustee might be served with a
garnishment: 1) by a creditor of the debtor upon dismissal of a chapter 13 case (as is the case here); and 2) by a
creditor of an estate creditor during the pendency of a bankruptcy case so that the creditor can grab funds from the
trustee before such funds are distributed to the estate creditor. As discussed already, most of the cases in the first
scenario analyze whether § 1326(a)(2) preempts the non-bankruptcy garnishment law without addressing Barton.
Most cases in the second scenario similarly do not address Barton, but generally will allow garnishment so long as
there is no burden to the estate and the trustee does not object to honoring the garnishment. See, e.g., Brickell v. Dunn
(In re Brickell), 142 Fed. Appx. 385, 389 (11th Cir. 2005) (unpublished) (finding no per se ban on garnishment of
funds held by chapter 7 trustee so long as it does not “unnecessarily complicate the administration of the bankruptcy
estate” and where trustee did not object to complying with garnishment); In re Kranich, 182 Fed. 849 (E.D. Pa. 1910)
(allowing garnishment against bankruptcy trustee “purely ex gratia” where trustee did not object and finding that
trustee could not be required to honor garnishment over trustee’s objection); In re Chakos, 36 F.2d 776 (W.D. Wis.
1930) (bankruptcy court had discretion and as a matter of extension of grace to allow garnishment against trustee
where no effect on administration of estate); but see In Re American. Elec. Tel. Co., 211 F. 88, 91 (7th Cir. 1914) (court
may not allow garnishment against trustee); In re Ocean Downs Racing Ass’n, Inc., 164 B.R. 249 (Bankr. D. Md.
1993) (no authority to allow garnishment of trustee).

                                                           12
Case 18-59963-jwc        Doc 33     Filed 10/26/18 Entered 10/26/18 11:39:30              Desc Main
                                   Document      Page 13 of 20


have found that Barton applies to garnishments filed against a chapter 7 trustee during the

pendency of a chapter 7 bankruptcy case. See In re Logan, No. 07-12564, 2010 WL 1286651, *2

(Bankr. E.D. Va. March 29, 2010) (“[G]arnishment is essentially a suit by the judgment creditor

against the third party to enforce the execution lien. Enforcement of such a lien against funds held

by a bankruptcy trustee, however, runs afoul of two bars. The first . . . is the automatic stay . . . .

The second is the bar against suing a trustee except with the permission of the court that appointed

him.” (citing Barton.)); see also In re Yatko, 416 B.R. 193, 201 (Bankr. W.D.N.C. 2008) (although

not specifically citing Barton or its progeny, finding that “[a] garnishment, attachment or

supplemental proceeding against the bankruptcy trustee cannot be maintained without relief from

the stay and/or prior leave of the appointing bankruptcy court.”). One court, however, declined

(in a footnote) to apply Barton to garnishment interrogatories issued on a chapter 13 trustee

following dismissal of a case. Friendly Fin. Discount Corp. v. Gaston, Civ. Action. No. 07-2196,

2008 WL 4330467 *3 n.5 (W.D. La. Sep. 17, 2008) (finding in the context of a motion for sanctions

and punitive damages by the trustee that Barton was inapplicable to garnishment interrogatories

because they were not a “suit against the Trustee for actions taken or not taken by the Trustee.”).

Another court declined (also in a footnote) to extend Barton to a case in which a state child support

enforcement division issued a levy on the trustee pursuant to state statute. Commonwealth of Va.

v. Baskin, 581 B.R. at 167 n.4 (finding that § 1326(a)(2) preempts state levy statute and requires

funds to be returned to debtor). The court in Baskin reasoned that Barton focuses on cases in

which another court seeks to exercise jurisdiction over the trustee. Because the division issued a

levy under state statute without resorting to any judicial proceeding or process, the court found

that “no other court has attempted to obtain subject-matter jurisdiction over trustee.” Id.




                                                  13
Case 18-59963-jwc           Doc 33      Filed 10/26/18 Entered 10/26/18 11:39:30                      Desc Main
                                       Document      Page 14 of 20


        The Court believes the Fulton Garnishment Action falls squarely within the confines of

Barton. In Georgia, “[a] garnishment proceeding is an action between the plaintiff and garnishee,”

garnishee in this case being the Trustee. O.C.G.A. § 18-4-15. When a trustee is served with a

summons of garnishment, she is required to file an answer within 45 days. O.C.G.A. § 18-4-10

and 11. She must also pay funds subject to garnishment into the registry of the court within 45

days. Id. Failure to file a timely answer may result in a default judgment against a trustee in the

amount outstanding on the plaintiff’s underlying judgment against the debtor. O.C.G.A. § 18-4-

22. The defendant (i.e., debtor) may file a response to the trustee’s answer. O.C.G.A. § 18-4-15.

Plaintiff (i.e., creditor) may file a traverse to the trustee’s answer, which “places in issue all

questions of law and fact concerning garnishee’s answer.” O.C.G.A. § 18-4-16. Any person may

file a third-party claim asserting a superior claim to the funds held by the garnishee. O.C.G.A. §

18-4-17. Older judgments are given priority of payment of garnished funds where competing

claims or garnishments are filed. O.C.G.A. § 18-4-18. Disputes are tried by the Georgia state

court. O.C.G.A. § 18-4-19. While a trustee may seek costs incurred in answering a summons of

garnishment, she is limited to $100 unless she petitions the Georgia court for her reasonable fees

and expenses. O.C.G.A. § 18-4-14.

        At least under Georgia law, as the above-cited provisions make clear, a garnishment filed

against a trustee is a lawsuit in which a non-bankruptcy court attempts to assert jurisdiction over

the trustee for the sole reason that she holds funds in connection with her official duties as trustee.

Under those circumstances Barton clearly applies. The Court acknowledges that a garnishment is

not the typical type of suit at issue in most Barton cases, 9 but the underlying reason courts apply



9
 Most Barton cases deal with negligence or even intentional tort claims against a trustee by unhappy debtors or
creditors.


                                                        14
Case 18-59963-jwc             Doc 33       Filed 10/26/18 Entered 10/26/18 11:39:30                        Desc Main
                                          Document      Page 15 of 20


the Barton Doctrine to suits against bankruptcy trustees—to discourage burdensome lawsuits that

interfere with trustees’ ability to perform their duties—applies equally to garnishments, if not more

so. Indeed, if Barton applies to suits for potentially negligent and even intentionally tortious acts

done in the course of a trustee’s duties, it should apply to lawsuits filed for no reason other than

the perfectly competent performance of a trustee’s most basic duties as estate fiduciary and officer

of the bankruptcy court.

         Some courts have found that the burden a garnishment or levy places on a trustee is not

significant enough to merit concern. See, e.g., In re Doherty, 229 B.R. at 466; In re Fischer, No.

6:09–bk–07498, 2011 WL 613328 *1 (Bankr. M.D. Fla. Feb. 11, 2011); see also In re Brickell,

142 Fed. Appx. at 389 (no per se ban on garnishments if it does not unnecessarily complicate

administration of the case 10). The basic reasoning in these cases is that 1) nothing in the

Bankruptcy Code or rules explicitly prevents garnishment of a trustee, 2) any administrative

burden to the trustee is de minimus because the garnishment affects only to whom the trustee pays

the money, and 3) there is no reason to treat trustees any different than any financial institution or

employer that may be regularly subjected to garnishment proceedings.

         To the first point, the Seventh Circuit pointed out that the Barton Doctrine appears nowhere

in the Bankruptcy Code. In re Linton, 136 F.3d at 545. Notwithstanding that fact, the Barton


10
  Brickell is unpublished and therefore not binding on this Court. Further, the Court does not believe its ruling is at
odds with Brickell. First, Brickell does not address Barton at all. Second, it was important that the trustee in
Brickell had no objection to the garnishment, which is not the case here. Third, the court’s finding in Brickell that
there is no per se ban on garnishing a trustee was in response to case law stating that bankruptcy courts have no
authority under any circumstance to allow garnishment against a trustee. In properly rejecting such cases, Brickell
found garnishment may be allowed if it does not unnecessarily complicate administration of the estate. The Court
today is not establishing a per se ban on garnishing trustees, only that leave of the bankruptcy court is required first.
In this Court’s view, the reasoning of Brickell is better served by requiring creditors to obtain permission from the
bankruptcy court before filing a garnishment so that the bankruptcy court and trustee can determine whether the
garnishment is likely to affect the administration of the estate instead of engaging in an ex post analysis after the
garnishment may have already unnecessarily complicated estate administration.


                                                           15
Case 18-59963-jwc       Doc 33     Filed 10/26/18 Entered 10/26/18 11:39:30             Desc Main
                                  Document      Page 16 of 20


Doctrine has been applied in bankruptcy cases in nearly every circuit. See Carter v. Rogers, 220

F.3d 1249 (11th Cir. 2000); Villegas v. Schmidt, 788 F.3d 156 (5th Cir. 2015); McDaniel v. Blust,

668 F.3d 153 (4th Cir. 2012); In re VistaCare Group, LLC, 678 F.3d 218 (3d. Cir. 2012);

Lowenbraun v. Canary (In re Lowenbraun), 453 F.3d 314 (6th Cir.2006); Beck v. Fort James

Corp. (In re Crown Vantage, Inc.), 421 F.3d 963 (9th Cir. 2005); Muratore v. Darr, 375 F.3d 140

(1st Cir.2004); In re Linton, 136 F.3d 544, 546 (7th Cir.1998); In re Lehal Realty Assocs., 101

F.3d 272 (2d Cir. 1996). Thus, the absence of an explicit ban on garnishments in the Bankruptcy

Code is not determinative of whether garnishments are allowed without first obtaining leave of the

bankruptcy court. Moreover, application of the Barton Doctrine does not establish a per se ban on

garnishments against a trustee, it merely requires bankruptcy court approval before the

garnishment may be filed.

       To the second point, the Trustee argued at the Hearing that if she is subject to garnishment

upon dismissal of every case, then it could create an extreme administrative burden on her and her

office to respond to every garnishment proceeding. The Court agrees. Not only could the volume

of garnishments become overwhelming given the substantial number of cases the Trustee

administers that are dismissed each year, but disputes in garnishment proceedings between

competing creditors or the debtor may arise, potentially leading to protracted disputes regarding

disposition of funds in which the Trustee would be required to participate. Even more concerning,

administrative creditors in the bankruptcy case often have claims to funds held by the Trustee that

may have priority over any creditor in a garnishment action. Disputes regarding the extent and

validity of such claims could be litigated in the bankruptcy court over a significant period of time

while a garnishment action is proceeding in state court. While administrative claims in a




                                                16
Case 18-59963-jwc            Doc 33      Filed 10/26/18 Entered 10/26/18 11:39:30                      Desc Main
                                        Document      Page 17 of 20


bankruptcy case likely preempt any claims of a garnishing creditor in state court, 11 the Trustee

might often be required to defend such position in garnishment proceedings in the state court,

while simultaneously litigating the administrative claims in bankruptcy court. In cases such as this

one where the general “revesting” provisions of § 349(b) control who is entitled to funds held by

the Trustee, the Trustee should not be required to litigate in garnishment proceedings to determine

in whom such funds revest while simultaneously litigating in the bankruptcy court. It may be true

that in any single case, the administrative burden to the Trustee is likely to be small, but that is

certainly not guaranteed given the potential for conflicting claims to funds, litigation in the

garnishment action, and competing litigation with potentially conflicting results involving the

same funds in the bankruptcy case. Moreover, the small burden of one garnishment could quickly

swell to a large burden of hundreds of garnishments if creditors are given the green light to file

immediately upon the conclusion of every bankruptcy case.

         To the third point, the Barton Doctrine is the reason to treat bankruptcy trustees differently

than other entities that must regularly respond to garnishments. Perhaps more correctly, the

underlying purpose of the Barton Doctrine is the reason:

                  If [the trustee] is burdened with having to defend against suits by litigants
                  disappointed by his actions on the court’s behalf, his work for the court will
                  be impeded.... Without the requirement [of leave], trusteeship will become
                  a more irksome duty, and so it will be harder for courts to find competent
                  people to appoint as trustees.

Rogers, 220 F.3d at 1253 (citing Linton, 136 F.3d at 545). Financial institutions and other entities

regularly subjected to garnishment actions devote substantial resources responding to

garnishments, but by their nature they are better equipped financially to handle that burden as a


11
  See, e.g., Steenstra, 307 B.R. at 738 (“the funds required to pay the administration expenses allowed by § 503(b)
are protected from levy or garnishment”).


                                                         17
Case 18-59963-jwc              Doc 33      Filed 10/26/18 Entered 10/26/18 11:39:30       Desc Main
                                          Document      Page 18 of 20


cost of doing business. The Trustee, on the other hand, is not a traditional for-profit institution

able to pass such costs on to its customers. 12 The Court is concerned primarily with the Trustee’s

ability to perform her duties as trustee, which should not include being caught up in state court

lawsuits that, at best, cause a distraction to the Trustee’s normal operations and, at worst, could

lead to significant litigation, conflicting judgments regarding disposition of funds, and liability for

the Trustee. As the court in Shields put it: “The Court is well aware that the Trustee carries a

heavy chapter 13 caseload. The Trustee executes his duties superbly. The Court does not want this

level of performance compromised by state court proceedings that divert the Trustee’s attention.”

In re Shields 431 B.R. at 452.

           The Court is aware of the Eleventh Circuit opinion in U.S. v. Ruff, 99 F.3d 1559 (11th Cir.

1995), in which a chapter 7 trustee was found to be personally liable for failing to comply with a

notice of levy served on her by the IRS. In Ruff, the trustee hired a broker to sell certain assets of

the estate. Between the closing of the sale and approval of the broker’s fee by the bankruptcy

court, the IRS issued a levy on the trustee for any funds she held that were owed to the broker.

The trustee responded to the levy by indicating she held no funds owed to the broker because the

bankruptcy court had not finally approved the broker’s commission. The bankruptcy court

subsequently approved the broker’s commission, and the trustee paid the commission. The

Eleventh Circuit affirmed the lower court’s ruling that the trustee should have honored the levy by

paying the broker’s commission to the IRS. The opinion primarily examines whether the money

held by the trustee post-closing but prior to the bankruptcy court’s order approving the broker’s

commission was owed to the broker at the time the IRS issued the levy. There is no discussion of

Barton or whether the Bankruptcy Code required the IRS to obtain stay relief or other leave of the


12
     Chapter 13 trustees’ compensation is fixed by statute. See 28 U.S.C. § 586.

                                                           18
Case 18-59963-jwc        Doc 33     Filed 10/26/18 Entered 10/26/18 11:39:30               Desc Main
                                   Document      Page 19 of 20


bankruptcy court before issuing the levy, and in any event Ruff is distinguishable. As noted above,

Barton is jurisdictional and prevents a non-bankruptcy court from exercising jurisdiction over a

trustee without leave of the bankruptcy court. As at least one court found, non-judicial levy by a

government agency may not run afoul of Barton because no court is attempting to obtain subject

matter jurisdiction over the trustee. Commonwealth of Va. v. Baskin, 581 B.R. at 167 n.4. To the

extent Ruff involved a non-judicial levy by the IRS, it does not conflict with the Court’s ruling

today that garnishment proceedings under Georgia law, which unquestionably do involve a non-

bankruptcy court exercising jurisdiction over the Trustee, violate Barton. The Court expresses no

opinion on whether a non-judicial levy of the IRS or other government agencies might violate

Barton.

        Because the Fulton Garnishment Action was filed in violation of Barton, the Fulton County

court obtained no jurisdiction over the Trustee, and the action is void with respect to the Trustee.

The Court understood at the Hearing that Legacy intended to dismiss the Fulton Garnishment

Action and any garnishment filed against Debtor’s counsel. As such, and given Legacy’s apparent

approval of the Court’s decision regarding the disbursement of the Funds to the Gwinnett Court,

the Court need not address whether Legacy might have been authorized to file a garnishment had

it properly requested leave to do so from the Court. Accordingly, as stated above, the Court

expresses no opinion herein regarding the preemptive effect of §§ 1326(a)(2) and 349(b) or

whether such provisions might preclude the Court’s authorization of a garnishment against the

Trustee if properly requested by a creditor. In such cases, however, the Court’s paramount concern

will be the efficient administration of the estate and preventing undue burden to the Trustee in final

administration of the estate. If there is to be a race to the trustee upon dismissal of chapter 13 cases

in this Court, the race must first run through this Court before pulling the Trustee to state court.


                                                  19
Case 18-59963-jwc        Doc 33    Filed 10/26/18 Entered 10/26/18 11:39:30              Desc Main
                                  Document      Page 20 of 20


Creditors wishing to file and serve garnishment actions or other judicial attachment proceedings

on the Trustee in this Court, whether before or after a case is dismissed, must seek leave of this

Court before doing so.

Accordingly, it is

ORDERED that the Trustee shall disburse the Garnished Funds to the Gwinnett Court via check

made payable to the appropriate department or division of the Gwinnett Court as that court may

instruct the Trustee or as the Trustee otherwise determines. It is further

ORDERED that Legacy, if it has not already done so, shall dismiss the Fulton Garnishment Action

or any other garnishment or judicial action filed or served on or against the Trustee.

       The Clerk is directed to serve a copy of this Order on the Trustee, the Debtor, counsel for

the Debtor, counsel for Legacy, and all parties on the mailing matrix.

                                     END OF DOCUMENT




                                                 20
